Citation Nr: 1619597	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  04-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for lumbosacral strain with degenerative athropathy (lumbar spine disability). 

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral pes planus.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address another claim in appellate status.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1993.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.   

In July 2008, the Board remanded these matters for the AOJ to issue a statement of the case, and in December 2015, the Board remanded these matters to afford the Veteran a hearing before the Board.  The Veteran was afforded a March 2016 Board hearing that was presided over by the undersigned Veterans Law Judge, and a transcript of that hearing is associated with the claims file. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, in March 2004, the Veteran claimed entitlement to a TDIU in conjunction with his claim for increased initial ratings for bilateral pes planus and bilateral hearing loss.  In an April 2004 rating decision, the RO denied the claim for a TDIU.  The Veteran did not submit a notice of disagreement against the April 2004 rating decision.  Further, the Veteran has not raised the issue of entitlement to TDIU since the April 2004 rating decision, to include when testifying before the Board at the March 2016 Board hearing, and the evidence shows that the Veteran has been gainfully employed.  See e.g., May 2015 VA examination (pertaining to another disability) (Veteran reported he has been employed since 2011 at his current job, and the Veteran reported that he tends to stay at jobs for several years, that he has not had any large gaps in his employment history, and he denied having a history of occupational problems since leaving the military).  Because the Veteran has not disagreed with the April 2004 decision, and because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected lumbar spine disability, bilateral pes planus, and bilateral hearing loss on appeal, a TDIU has not been reasonably raised by the record and is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided VA examinations regarding the lumbar spine disability and the bilateral pes planus in March 2012, and the Veteran was last provided a VA examination regarding the bilateral hearing loss in November 2011.  Since these examinations, the Veteran reports that his symptoms of these disabilities have worsened, and the Veteran has reported new neurological symptoms that may be associated with the lumbar spine disability.  See e.g., January 2014 representative statement; March 2016 Board hearing transcript at pgs. 6, 8-9, 12.  Based on the Veteran's report of worsening symptoms, the Board finds that the Veteran should be afforded new VA examinations to determine the current nature and severity of the Veteran's lumbar spine disability, bilateral pes planus, and bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding private treatment records pertinent to the lumbar spine, the bilateral feet, and bilateral hearing loss, to include any private emergency room records from about 2014.  See March 2016 Board hearing transcript at p. 9 (Veteran reported going to the ER for his lumbar spine about two years ago).  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Please obtain VA treatment records dating from February 2016 to present. 

3. Afterwards, please schedule the Veteran for three VA medical examinations conducted by appropriate medical providers to determine the nature and severity of a lumbar spine disability, bilateral pes planus, and bilateral hearing loss.  Provide the VA examiners with the claims file (paper, Virtual VA, and VBMS) for review of the case.  

Please provide notice of the scheduled VA examinations to the Veteran.  The exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the Board.  

Regarding the lumbar spine examination:  After performing all necessary testing, including neurological testing, please address the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner's attention is invited to the Veteran's report that in the winter months, he has flare-ups of his lumbar spine disability.  See March 2016 Board hearing transcript at p. 8-9.  

(b) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(c) Please provide an opinion as to each objective neurological abnormality associated with the lumbar spine disability.  Indicate the nerve roots involved for each objective neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe).  

If the examiner finds that the Veteran does not have an objective neurologic abnormality that is associated with the service-connected disability, the examiner is asked to explain why.  

The examiner's attention is invited to the Veteran's reports of neurological symptoms in the legs.  See e.g., March 2016 Board hearing transcript at p. 9 (reporting numbness and tingling in his legs that was treated by VA).

(d) Please address whether there is loss of use of either foot due to the Veteran's service-connected disability or disabilities (e.g., lumbar spine disability and any associated neurological impairment; bilateral pes planus).  In rendering this opinion, the examiner should provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.  
      
Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.  

The examiner's attention is invited to the Veteran's report that he was told he needs to stay off his legs due to neurological symptoms and that he is off-balance.  See March 2016 Board hearing transcript at p. 10.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached

Regarding the bilateral pes planus examination:  The examiner is asked to please address whether any of the following is present, bilateral or unilateral: objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or disability not improved by orthopedic shoes or appliances.

Regarding the bilateral hearing loss examination:  After performing all necessary testing, the examiner is asked to address the severity and symptoms of the Veteran's bilateral hearing loss under the normal VA protocol for such audiometric evaluations. 

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



